DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-12 filed 11/27/20. Claims 1 and 12 are the independent claims.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. Claims 1 and 12 are allowed and claims 2-11 are allowed by virtue of their dependence on claim 1.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
Method for fabricating a device for detecting electromagnetic radiation comprising the
following steps:
forming a second stack, comprising:
a thin protective layer, covering the getter portion, made of a carbonaceous material
that can be eliminated by a second chemical etching;
assembling the first and second stacks by bringing the thin supporting layer into
contact with the upper part of the thin encapsulation layer and directly bonding it
thereto, so that the getter portion is located in the lateral indentation; then
forming at least one release vent through the thin supporting layer and the upper part
of the thin encapsulation layer, opening onto the mineral sacrificial layer.

Claim 12:
A device for detecting electromagnetic radiation, comprising:
at least one getter portion assembled onto the thin supporting layer and positioned in
the lateral indentation;
at least one release vent extending through the thin supporting layer and the upper
part of the thin encapsulation layer;
a thin sealing layer covering the thin supporting layer and blocking the release vent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. The closest prior art by Leduc et al. (US 2018/0321087) which discloses an electromagnetic radiation detector comprising: at least one membrane suspended above 
In the instant invention, the structure and fabrication of the detection device are simplified by direct bonding and by avoiding the use of copper for the bonding of the two stacks, since this material may not be available in some technological procedures.
Application 17/105822 (US 2021/0184069) has been checked for ODP issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884